Fourth Court of Appeals
                                       San Antonio, Texas
                                              January 5, 2021

                                       No. 04-20-00571-CV
                             IN RE D'SPAIN CONSTRUCTION L.L.C.

                                         No. 04-20-00574-CV
                                      IN RE Rowena KNEUPPER

                                           Original Proceedings 1

                                              ORDER

       On November 30, 2020, Relators filed separate petitions for writs of mandamus and
requested stays pending final resolution of their petitions. In our December 1, 2020 order, we
granted Relators’ requests for temporary relief and requested that the real parties in interest file
responses. See TEX. R. APP. P. 52.8(b).

        On December 15, 2020, Real Party in Interest George Samuel Ludolf filed a response
stating that “he is rescinding the deposition subpoena sent to Relator Kneupper’s counsel.”

       The court requests that Relators file a reply to Real Party in Interest’s response. Any
reply must conform with Rule 52.5 and must be filed within SEVEN DAYS of the date of this
order. See TEX. R. APP. P. 52.8(b).

        It is so ORDERED on January 5, 2021.

                                                                             PER CURIAM

        ATTESTED TO: _____________________________
                     Michael A. Cruz,
                     Clerk of Court




1
   These proceedings arise out of Cause No. 20-274, styled D’Spain Construction L.L.C. v. George Samuel Ludolf,
Individually and as Owner/Manager of GSL Ranch LLC a/k/a GSL Ranch; et al., pending in the 451st Judicial
District Court, Kendall County, Texas. The Honorable Kirsten Cohoon signed the orders at issue in these original
proceedings.